PER CURIAM.
Appellant, Clentis Lucas, pled nolo con-tendere to one count of solicitation to commit first degree murder of his wife and was sentenced to twenty years in prison followed by ten years probation. Appellant filed a motion for postconviction relief pursuant to Fla. R.Crim. P. 3.850 in the trial court, alleging ineffective assistance of counsel, and the trial court summarily denied the motion. Appellant contends that trial counsel failed to inform him of the existence of the defense of entrapment and that trial counsel improperly advised him as to what sentence he could expect. Because the record does not conclusively refute the appellant’s claim regarding the entrapment defense, we reverse and remand for an evidentiary hearing on the issue or attachment of records conclusively refuting the claim. See State v. Glosson, 462 So.2d 1082, 1084 (Fla.1985)(rejecting the state’s contention that an informant receiving a benefit for cooperation and testimony in criminal prosecutions did not implicate due process concerns because government agents were not involved). *558We affirm the trial court’s denial in all other aspects.
AFFIRMED in part; REVERSED in part and REMANDED with directions.
ALLEN, KAHN and POLSTON, JJ., concur.